Table of Contents Management’s Discussion and Analysis 1. Highlights 1 2. Introduction 2 3. About CAE 4 4. Foreign exchange 10 5. Non-GAAP and other financial measures 11 6. Consolidated results 13 7. Results by segment 16 8. Consolidated cash movements and liquidity 22 9. Consolidated financial position 23 10. Business combinations 25 11. Changes in accounting policies 26 12. Controls and procedures 26 13. Selected quarterly financial information 27 Consolidated Interim Financial Statements Consolidated statement of financial position 28 Consolidated income statement 29 Consolidated statement of comprehensive income 30 Consolidated statement of changes in equity 31 Consolidated statement of cash flows 32 Notes to the Consolidated Interim Financial Statements Note 1 – Nature of operations and summary of significant accounting policies 33 Note 2 – Changes in accounting policies 34 Note 3 – Net assets held for sale and discontinued operations 34 Note 4 – Business combinations 35 Note 5 – Accounts receivable 36 Note 6 – Debt facilities and finance expense – net 37 Note 7 – Government assistance 37 Note 8 – Share capital, earnings per share and dividends 38 Note 9 – Employee compensation 38 Note 10 – Other (losses) gains – net 39 Note 11 – Restructuring, integration and acquisition costs 39 Note 12 – Supplementary cash flows information 40 Note 13 – Fair value of financial instruments 40 Note 14 – Operating segments and geographic information 43 Note 15 – Related party transactions 45 Management’s Discussion and Analysis for the three months ended September 30, 2016 1.
